COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 JOHNNY EADS,                                    §
                                                                 No. 08-08-00061-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                   34th District Court
 MBNA AMERICA BANK, N.A.,                        §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                    (TC#2006-1466)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant has complied with the requirements of TEX .R.APP .P. 42.1(a)(1).

Having considered the motion, we conclude it should be granted because no party will be denied

relief to which it would otherwise be entitled. Therefore, we grant Appellant’s motion to dismiss,

and in accordance with the parties’ agreement, costs are taxed against the party incurring the same.

See TEX .R.APP .P. 42.1(d).



                                      GUADALUPE RIVERA, Justice
June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.